FILED
                                                                       MARCH 2, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 37106-9-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )        UNPUBLISHED OPINION
JUAN ANTONIO ACEVEDO-GIRON,                   )
                                              )
                     Appellant.               )

       FEARING, J. — We must decide whether sufficient evidence supports jury findings

that, on two occasions, Juan Acevedo-Giron touched a young girl in an intimate part for

the purpose of sexual gratification. We hold that, after viewing the evidence in a light

favorable to the State, sufficient evidence supports the jury findings. We affirm Juan

Acevedo-Giron’s convictions for two counts of child molestation in the first degree.

                                         FACTS

       We procure the facts primarily from trial testimony. Because Juan Acevedo-Giron

challenges only two of his six convictions, we concentrate on facts that form the basis for

the challenged charges, two counts of first degree child molestation. Because Acevedo-

Giron challenges the sufficiency of evidence, we draw the facts in favor of the State. We

principally rely on the testimony of the victim, Darby, a pseudonym.
No. 37106-9-III
State v. Acevedo-Giron


       Darby is the daughter of Natalia Cipriano. Juan Acevedo-Giron and Cipriano

experienced a romantic relationship. Darby testified that Juan Acevedo-Giron touched

her inappropriately on numerous occasions. She could not recall the number of times, the

dates of most occurrences, and the details of most incidents.

       We know that the first occasion of molestation transpired on August 17, 2012,

because Natalia Cipriano gave birth to a fifth child in the hospital that day. Cipriano’s

other four children stayed with Juan Acevedo-Giron, then eighteen-years of age, at his

sister’s residence in Yakima. Darby, then eight years old, initially slept on the main floor

living room that night, while her two brothers slept on the floor in Acevedo-Giron’s

basement room and her sister slept on the bed in Acevedo-Giron’s room. Darby awoke to

Acevedo-Giron carrying her downstairs. Darby asked Acevedo-Giron why he carried her

downstairs, and he answered that her mother wanted her children to sleep in the

basement.

       On arriving in the basement, Darby lay on the bed between her sister and Juan

Acevedo-Giron. Acevedo-Giron began touching Darby. He first touched her back. He

then tried to touch Darby’s private area by putting his hand down the front of her pants.

Darby told him no. Acevedo-Giron responded by insisting to Darby that she would enjoy

the touching at a later age. Acevedo-Giron directed her to select a spot on her body for

him to touch and told her he would only touch that area. Darby asked Acevedo-Giron



                                             2
No. 37106-9-III
State v. Acevedo-Giron


whether, if she chose a location on her body, he would later touch her there again.

Acevedo-Giron answered no.

       During that night on the bed, Juan Acevedo-Giron also attempted to kiss Darby, to

which attempt she responded no. Darby smelled alcohol on Acevedo-Giron’s breath.

Darby excused herself to go to the restroom. She then went upstairs and cried.

       The precise testimony of Darby looms important to Juan Acevedo-Giron’s

assignments of error so we quote some of the critical testimony.

              Q. Can you tell us what happened that night [August 17, 2012].
              A. . . . So my two brothers slept on the ground and I slept between
       him and my sister, and he started touching on me.
              Q. Did he say anything to you?
              A. He told me to choose a spot for him and he would only touch that
       spot. He was trying to touch my private area. I told him no. He said that I
       would like it when I was older.
              ....
              Q. Can you tell us where he touched you?
              A. It was like my back and he tried putting his hand down the front
       of my pants. I told him no. He told me, just pick a spot. I told him, if I
       did, would he do it again? He said no. He said he wouldn’t. I said okay. I
       told him—he told me, you can grab the back of me. So I did. He tried
       kissing on me. I said, no. Then I said I needed to go to the bathroom. So I
       went upstairs and I cried.

Report of Proceedings (RP) at 239-40. On cross-examination, Darby added:

              Q. Okay. You said that Juan got into bed with you and he began
       touching you.
              A. Yes.
              Q. Okay. Did he try to kiss you?
              A. Yes.

RP at 266.

                                            3
No. 37106-9-III
State v. Acevedo-Giron



         On another occasion, while her mother resided in jail, nine-year-old Darby and her

siblings resided with Juan Acevedo-Giron in his sister’s home. Darby climbed onto a

shelf to retrieve a pack of breath mints. While on the shelf, Acevedo-Giron grabbed her

buttocks from behind. Darby turned around. Acevedo-Giron instructed her to retrieve a

pipe from a vehicle. Darby obliged, but paused in the car to cry.

                                       PROCEDURE

         The State of Washington charged Juan Acevedo-Giron in a fourth amended

information of six counts: (1) attempted indecent liberties, (2) assault in the second

degree with a sexual motivation, (3) felony harassment of another, threat to kill, with a

sexual motivation, (4) child molestation in the first degree for the touching on August 17,

2012, (5) child molestation in the first degree for the grabbing of the buttocks a year later,

and (6) one count of rape of a child in the second degree. The victim of each crime was

Darby.

         The jury found Juan Acevedo-Giron guilty of the two counts of child molestation

in the first degree and one count of felony harassment with sexual motivation. The trial

court declared a mistrial as to the remaining three charges, due to the lack of jury

unanimity.




                                              4
No. 37106-9-III
State v. Acevedo-Giron


                                 LAW AND ANALYSIS

       To repeat, Juan Acevedo-Giron challenges the sufficiency of evidence for his two

convictions of child molestation in the first degree. We first review principles of

sufficiency of evidence challenges and rules attended to the application of the statute

prohibiting child molestation. We thereafter analyze separately the two instances of

charged molestation to determine the sufficiency of evidence of each conviction.

       Evidence supports a conviction if, after viewing all of the evidence in the light

most favorable to the State, any rational juror could have found the elements of the crime

proved beyond a reasonable doubt. State v. Tilton, 149 Wn.2d 775, 786, 72 P.3d 735

(2003). By asserting insufficient evidence, the defendant admits the truth of the State’s

evidence and all inferences reasonably drawn therefrom. State v. Tilton, 149 Wn.2d 775,

786 (2003). Circumstantial evidence and direct evidence are equally reliable. State v.

Dejarlais, 88 Wn. App. 297, 305, 944 P.2d 1110 (1997), aff’d, 136 Wn.2d 939, 969 P,2d

90 (1998). The existence of a fact cannot rest in guess, speculation, or conjecture. State

v. Zamora, 6 Wn. App. 130, 133, 491 P.2d 1342 (1971). Credibility determinations are

for the trier of fact and cannot be reviewed on appeal. State v. Camarillo, 115 Wn.2d 60,

71, 794 P.2d 850 (1990).

       RCW 9A.44.083(1) defines the offense of child molestation in the first degree.

The statute declares:



                                             5
No. 37106-9-III
State v. Acevedo-Giron


              A person is guilty of child molestation in the first degree when the
       person has, or knowingly causes another person under the age of eighteen
       to have, sexual contact with another who is less than twelve years old and
       not married to the perpetrator and the perpetrator is at least thirty-six
       months older than the victim.

(Emphasis added.) Acevedo-Giron does not challenge the age elements of the crime.

Instead, he argues the testimony did not support any finding as to each allegation that he

engaged in sexual contact. “Sexual contact” for purposes of sex offenses is defined under

RCW 9A.44.010(2):

              “Sexual contact” means any touching of the sexual or other intimate
       parts of a person done for the purpose of gratifying sexual desire of either
       party or a third party.

(Emphasis added.) In determining whether sexual contact occurred, we look to the

totality of the facts and circumstances presented. State v. Harstad, 153 Wn. App. 10, 21,

218 P.3d 624 (2009).

       Although courts sometimes conflate the two elements of sexual contact, the

discrete elements are: (1) touching of a sexual or other intimate body part, and (2)

touching for the purpose of sexual gratification. As to the first element, if a contact is

directly to the genital organs or breasts, the court on appeal may resolve the question as a

matter of law. In re Welfare of Adams, 24 Wn. App. 517, 519, 601 P.2d 995 (1979).

Nevertheless, the State, to convict, need not establish the accused’s touching of an

erogenous part such as the vagina, penis, or breast. RCW 9A.44.010(2) mentions both

sexual parts and intimate parts. The term “intimate parts” is broader in connotation than

                                              6
No. 37106-9-III
State v. Acevedo-Giron


the term “sexual parts.” In re Welfare of Adams, 24 Wn. App. 517, 519 (1979). Contact

is “intimate” within the meaning of the statute if a person of common intelligence could

fairly be expected to know that, under the circumstances, the parts touched were intimate

and therefore the touching was improper. State v. Jackson, 145 Wn. App. 814, 819, 187

P.3d 321 (2008). Whether an area other than genitalia and breasts are intimate is a

question to be resolved by the trier of the facts. State v. Jackson, 145 Wn. App. at 819; In

re Welfare of Adams, 24 Wn. App. 517, 520 (1979).

       A jury may determine that parts of the body in close proximity to the primary

erogenous areas are intimate parts. State v. Harstad, 153 Wn. App. 10, 21 (2009); In re

Welfare of Adams, 24 Wn. App. 517, 521 (1979). For example, the touching of upper

inner thighs satisfies the element of intimate parts. State v. Harstad, 153 Wn. App. at 21.

The hips, assuming the hips to be separate from inner thighs, are also a sufficiently

intimate part of the anatomy that a person of common intelligence has fair notice that the

nonconsensual touching of them is prohibited. State v. Harstad, 153 Wn. App. at 22.

Touching the victim’s underwear constitutes evidence of the touching of an intimate part

even if the accused does not place his hand underneath the clothing. State v. Harstad,

153 Wn. App. 10, 22 (2009). Buttocks are an intimate area of the body. In re Welfare of

Adams, 24 Wn. App. 517, 519 (1979).

       The New Hampshire Supreme Court construing a statute similarly worded to

RCW 9A.44.010(2) held that an “intimate part” means any part of the body the touching

                                             7
No. 37106-9-III
State v. Acevedo-Giron


of which offends an objectively reasonable sense of personal dignity, privacy, and

modesty. State v. Bakunczyk, 164 N.H. 77, 53 A.3d 569, 571 (2012). One New York

appellate court held that the neck could qualify as an “intimate part” because one, under

societal norms, does not generally touch another’s neck in the absence of a close

relationship between the parties. People v. Sene, 66 A.D.3d 427, 887 N.Y.S.2d 8, 9

(2009). The same court observed that, because intimacy is a function of behavior and not

merely anatomy, the manner and circumstances of the touching should also be considered

despite the accused’s argument that to do so would conflate the sexual gratification

element with the issue of whether a body part is an intimate part. People v. Sene, 887

N.Y.S.2d 8, 9 (App. Div. 2009). In two reported decisions, an appellate court ruled that a

kiss on the mouth could be the touching of an intimate part. Fort Peck Tribes v. Nation,

11 Am. Tribal L. Rptr. 255 (Fort Peck Ct. App. 2010); People v. Rondon, 152 Misc. 2d

1018, 1020, 579 N.Y.S.2d 319, 320 (Crim. Ct. 1992).

       A discussion of State v. Harstad, 153 Wn. App. 10 (2009) assists in resolving Juan

Acevedo-Giron’s appeal. In Harstad, the victim testified that Ronald Harstad touched

her at night when all others in the home slept and that she slept wearing only a T-shirt

and underwear. The victim alternatively testified that Harstad touched her “private

place,” which she defined as the part that is covered by her underpants, and that Harstad

touched “right by” her private place. The victim drew a hand on a body sketch’s upper

inner thigh to demonstrate where she had been touched. The victim added that Harstad

                                             8
No. 37106-9-III
State v. Acevedo-Giron


rubbed his penis at the time he touched her. In response to a vagueness challenge to the

definition of “sexual contact,” the court concluded that a person of common intelligence

could be expected to know that the upper inner thigh, which puts the defendant’s hand in

closer proximity to a primary erogenous zone than touching the hip does, was an intimate

part. The court also ruled that touching of the victim’s underwear established the

touching of an intimate bodily part.

       In addition to showing contact of an intimate area, the State must show sexual

gratification as part of its burden to prove sexual contact. State v. Stevens, 158 Wn.2d

304, 309-10, 143 P.3d 817 (2006). Proof that an unrelated adult with no caretaking

function touched the intimate parts of a child supports the inference the touching was for

the purpose of sexual gratification, although we require additional proof of sexual

purpose when clothes cover the intimate part touched. State v. Harstad, 153 Wn. App.

10, 21 (2009); State v. Powell, 62 Wn. App. 914, 917, 816 P.2d 86 (1991). “Caretaking

function” within the meaning of this rule means caretaking that requires close contact

with a child’s intimate parts. State v. Harstad, 153 Wn. App. 10, 21 (2009). Juan

Acevedo-Giron does not argue he undertook a caretaking function. In State v. Harstad,

the court found sufficient evidence of touching for sexual gratification based on evidence

that, when Robert Harstad touched the victim’s inner thighs, he rubbed his penis, he

asked the victim to see the girl’s genitals, and he breathed heavily.



                                              9
No. 37106-9-III
State v. Acevedo-Giron


       We separate the two incidents that give rise to the two convictions and ask, as to

each incident, whether the State presented sufficient evidence to support a finding of guilt

for each of the two major elements of the crime of first degree child molestation. Juan

Acevedo-Giron argues that, as to the count of child molestation occurring on August 17,

2012, the State failed to satisfy its burden of proving that he touched an intimate bodily

part of Darby. Acevedo-Giron claims that Darby never testified to his contact with an

intimate part. He emphasizes that Darby stated that he “tried” putting his hand down her

pants. Darby did not testify he placed his hand inside her pants.

       The evidence in this appeal may be weaker than the evidence presented by the

State in State v. Harstad. Nevertheless, when drawing reasonable inferences from the

testimony of Darby, we conclude the State presented sufficient evidence of touching an

intimate part. During her testimony, Darby first commented that Juan Acevedo-Giron

began touching her. She then averred that Acevedo-Giron attempted to touch her private

area. He later touched her back while trying to put his hand down the front of her pants.

The back alone could be an intimate area under this circumstances with which Acevedo-

Giron touched Darby. We also agree with the State that a grown man could not touch an

eight-year-old, while trying to place his hand inside her pants, without touching an

intimate area.

       The evidence grows stronger with regard to the second element of child

molestation as to the August 17, 2012 charge. Thus, we also conclude that sufficient

                                             10
No. 37106-9-III
State v. Acevedo-Giron


facts supported a jury finding that Juan Acevedo-Giron touched Darby on that date for

the purpose of sexual gratification. He tried to place his hands inside the young girl’s

pants. He told her she would enjoy the touching when she matured. He attempted to kiss

her.

       We now move to the second conviction that entailed the grabbing of the buttocks

while Darby stood on a shelf. We readily find that sufficient evidence supports a jury

finding that Juan Acevedo-Giron touched an intimate part of Darby’s body since the

buttocks are typically considered to be an intimate area of human anatomy. Because of

Acevedo-Giron’s earlier sexual contact with Darby, Darby quickly turned around. She

was scared. The touching served no other purpose than sexual gratification.

       Juan Acevedo-Giron forwards State v. Powell, 62 Wn. App. 914 (1992) as

supporting his contention that insufficient evidence supported the second, if not both,

convictions. Harry Powell allegedly molested Windy, a child. On one occasion, Powell

hugged Windy around her chest. On another occasion, as he helped her off of his lap, he

placed his hand on the backside of her underwear underneath her skirt. On a separate

occasion, Powell touched Windy’s thighs in his truck. On each occasion, Powell touched

the outside of Windy’s clothes. This court held that the evidence did not support the

sexual gratification element. When he touched the underwear, Windy said “‘Hey. Stop

it.’” The touching was fleeting. He immediately responded: “‘Oops’” and stopped.

State v. Powell, 62 Wn. App. at 918. He issued no threats or bribes.

                                            11
No. 37106-9-III
State v. Acevedo-Giron


       Unlike Harry Powell’s touchings in State v. Powell, Juan Acevedo-Giron’s grab of

the buttocks was purposeful. Darby reacted to being grabbed by crying. She described

feeling shocked and scared. Acevedo-Giron’s prior sexual contact with Darby supports

the inference that this subsequent, intimate contact was done to satisfy his sexual desire.

Grabbing Darby’s buttocks cannot be innocently explained.

                      STATEMENT OF ADDITIONAL GROUNDS

       Juan Acevedo-Giron presents five challenges in a statement of additional grounds.

We reject each challenge.

       First, Juan Acevedo-Giron highlights that Darby testified that she smelled alcohol

on his breath when he allegedly touched her in bed as charged in count 4. He disputes

that an eight-year-old child would know the smell of alcohol. Acevedo-Giron’s argument

challenges the credibility of a witness, which this court does not review. State v.

Camarillo, 115 Wn.2d 60, 71 (1990).

       Second, Juan Acevedo-Giron notes that Darby alleged that he molested her the

night Natalia Cipriano gave birth in the hospital. Acevedo-Giron claims that he was with

Cipriano at the hospital that night and thus could not have molested Darby. Nevertheless,

no one testified that Acevedo-Giron spent the night at the hospital. Further, because

Acevedo-Giron challenges the sufficiency of evidence, he admits the truth of the State’s

evidence, including Darby’s testimony, and all reasonable inferences drawn from it.

State v. Tilton, 149 Wn.2d 775, 786 (2003).

                                              12
No. 37106-9-III
State v. Acevedo-Giron


       Third, Juan Acevedo-Giron alleges that the State violated his discovery rights

because he received discovery two months before trial. Presumably, Acevedo-Giron

believes he should have received the State’s discovery earlier.

       RAP 2.5(a) governs issues initially raise on appeal, and states, in relevant part:

               The appellate court may refuse to review any claim of error which
       was not raised in the trial court. However, a party may raise the following
       claimed errors for the first time in the appellate court: (1) lack of trial court
       jurisdiction, (2) failure to establish facts upon which relief can be granted,
       and (3) manifest error affecting a constitutional right.

Juan Acevedo-Giron should have raised any discovery violations at the trial court level.

The record does not support any conclusion that the State failed to follow discovery rules.

       Fourth, Juan Acevedo-Giron alleges that the State violated his right to a speedy

trial. He provides no analysis, however, to support his contention.

       Fifth, Juan Acevedo-Giron claims that the prosecutor threatened to add three

additional charges if he refused to take an offer. Acevedo-Giron alleges that, after

refusing her offer, the prosecutor added additional charges, as promised. Even assuming

any such threat to be improper, the record does not support Acevedo-Giron’s factual

allegation. When a claim is brought on appeal, this court will not consider matters

outside the trial record. State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995).

                                       CONCLUSION

       We affirm both convictions of Juan Acevedo-Giron for child molestation in the

first degree convictions.

                                              13
No. 37106-9-III
State v. Acevedo-Giron


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:



______________________________
Siddoway, A.C.J.


_________________________________
Staab, J.




                                           14